DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16763245 filed on May 12th, 2020 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 05/12/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sheahan et al. (US Pub. Nº 2012/0062632).

8.	Regarding independent claim 1: Sheahan et al. disclosed a fluidic die ([0006], lines 1-2) comprising: 
 	a plurality of actuators ([0037], lines 1-2); 
 	actuation control logic coupled to the plurality of actuators ([0038], line 1); 
 	a multiplexer, coupled to the actuation control logic, to provide the actuation control logic with an actuation signal, the actuation signal to control operation of the plurality of actuators ([0046], lines 1-3); 
 	an actuation signal generator, coupled to the multiplexer, to provide the multiplexer with a plurality of actuation signals ([0013], lines 1-2); and 
 	actuation signal mapping logic to control the multiplexer and the actuation signal generator based on one of a plurality of stored modes, each mode mapping the plurality of actuation signals to the plurality of actuators ([0471], line 1 and [0477], lines 1-3) .

9.	Regarding claim 2: Sheahan et al. disclosed the die of claim 1, wherein, to control a current passing through a heater resistor in one of the plurality of actuators, the actuation signal generator is to modulate a pulse width of the actuation signal ([0442], line 1 and [0467], lines 1-5).



11.	Regarding claim 4: Sheahan et al. disclosed the die of claim 1, wherein, to control a current passing through a heater resistor in one of the plurality of actuators, the actuation signal generator is to modulate a frequency of the actuation signal ([0478], lines 1-3).

12.	Regarding claim 5: Sheahan et al. disclosed the die of claim 1, wherein, in a first mode of the plurality of stored modes, the actuation signal mapping logic is to cause the actuation signal generator and the multiplexer to provide the actuation signal to the actuation control logic based on a column with which the plurality of actuators is associated ([0067], lines 1-2 and [0500], lines 1-5).

13.	Regarding claim 6: Sheahan et al. disclosed the die of claim 1, wherein, in a second mode of the plurality of stored modes, the actuation signal mapping logic is to cause the actuation signal generator and the multiplexer to provide the actuation signal to the actuation control logic based on a rib with which the plurality of actuators is associated ([0500], lines 1-5 and [0475], lines 1-2; the rib on which the plurality of actuators is located determines the distance with respect to the power source).

14.	Regarding claim 7: Sheahan et al. disclosed the die of claim 1, wherein, in a third mode of the plurality of stored modes, the actuation signal mapping logic is to cause the actuation signal generator and the multiplexer to provide the actuation signal to the actuation control logic based on a fluid slot with which the plurality of actuators is associated ([0500], lines 1-5 and .

15.	Claims 8-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sheahan et al. (US Pub. Nº 2012/0062632).

16.	Regarding independent claim 8: Sheahan et al. disclosed a method comprising:
 	receiving, by an actuation signal mapping logic ([0046], lines 1-3), data ([0038], line 1) pertaining to a fluidic die ([0006], lines 1-2); 
 	selecting, by the actuation signal mapping logic, a mode from among a plurality of modes based on the data ([0477], lines 1-4); and 
 	mapping, by the actuation signal mapping logic, actuation signals to a plurality of actuators based on the selected mode ([0471] - [0476], and [0477], lines 1-4).

17.	Regarding claim 9: Sheahan et al. disclosed the method of claim 8, wherein the data is selected from the group consisting of a temperature associated with the fluidic die and a configuration of print heads associated with the fluidic die ([0477], lines 1-4).

18.	Regarding claim 10: Sheahan et al. disclosed the method of claim 8, wherein each of the actuation signals is to control an amount of energy applied to each of the plurality of actuators ([0475] and [0476]).

19.	Regarding claim 11: Sheahan et al. disclosed the method of claim 8, comprising the actuation signal mapping logic mapping the actuation signals to the plurality of actuators according to a column with which the plurality of actuators is associated ([0067], lines 1-2 and [0500], lines 1-5).

20.	Regarding claim 12: Sheahan et al. disclosed the method of claim 8 comprising the actuation signal mapping logic mapping the actuation signals to the plurality of actuators according to a rib with which the plurality of actuators is associated ([0500], lines 1-5 and [0475], lines 1-2; the rib on which the plurality of actuators is located determines the distance with respect to the power source).

21.	Regarding claim 13: Sheahan et al. disclosed the method of claim 8 comprising the actuation signal mapping logic mapping the actuation signals to the plurality of actuators according to a fluid slot with which the plurality of actuators is associated ([0500], lines 1-5 and [0475], lines 1-2; the fluid slot on which the plurality of actuators is located determines the distance with respect to the power source).

22.	Claims 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sheahan et al. (US Pub. Nº 2012/0062632).

23.	Regarding independent claim 14: Sheahan et al. disclosed a fluidic die ([0006], lines 1-2) comprising: 
 	a plurality of actuators ([0037], lines 1-2); 
 	an actuation signal generator to generate actuation signals to control the plurality of actuators ([0013], lines 1-2); and 
 	an actuation signal mapping logic to store a plurality of modes, each mode associated with a different mapping of the actuation signals to the plurality of actuators ([0471], line 1 and [0477], lines 1-3), 
 	wherein the actuation signal generator is to dynamically modulate the actuation signals in response to a measured temperature ([0442], line 1 and [0467], lines 1-5).

24.	Regarding claim 15: Sheahan et al. disclosed the die of claim 14, wherein the actuation signal generator is to modulate the actuation signals using a modulation technique selected from the group consisting of frequency modulation ([0478], lines 1-3) and pulse width modulation ([0442], line 1 and [0467], lines 1-5).

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

26.	U.S. Patent application publication number 2008/0111864 to Yamaguchi et al. also disclosed a similar invention in Fig. 1A.

27.	U.S. Patent application publication number 2005/0134620 to Hirayama et al. also disclosed a similar invention in Fig. 1.

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853